UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6948


DANIEL THOMAS LANAHAN,

                Plaintiff - Appellant,

          v.

CLIFTON T. PERKINS HOSPITAL CENTER; DR. KHLID EL SAYED; DR.
KOWAN; DR. HELSEL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-02512-JFM)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Daniel Thomas Lanahan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Thomas Lanahan seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2241 (2012) petition * without

prejudice for lack of exhaustion.                       The notice of appeal was

received in the district court after expiration of the appeal

period.       Because Lanahan is confined in a Maryland institution

responsible for evaluating the competency of criminal defendants

to stand trial, his notice of appeal is considered filed as of

the date it was deposited in the institution’s internal mailing

system.       See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266, 276 (1988); Jones v. Blanas, 393 F.3d 918, 926-27 (9th Cir.

2004) (explaining that the mailbox rule embodied in Rule 4(c)

“applies broadly to any inmate confined in an institution” and

that       there    are     “no    express       limitation[s]      of    the     rule’s

application to prisoners, or to penal institutions” (internal

quotation      marks      omitted)).      The     record    does   not   reveal     when

Lanahan gave his notice of appeal to institution officials for

mailing.           Accordingly,     we   remand     the    case    for   the    limited

purpose       of     allowing      the   district         court    to    obtain     this

information from the parties and to determine whether the filing

was    timely       under   Fed.    R.   App.      P.    4(c).     The    record,     as



       *
       The district court construed Lanahan’s civil complaint as
seeking relief under 28 U.S.C. § 2241.



                                             2
supplemented, will then be returned to this court for further

consideration.

                                                     REMANDED




                              3